 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALEX LEONARD AZEVEDO,                             No. 2:18-cv-2276 AC P
12                       Petitioner,
13           v.                                         ORDER
14    JOE GAROFALO,
      Colusa County Sheriff,
15
                         Respondent.
16

17

18          Petitioner, an inmate in the Colusa County Jail, proceeds pro se and in forma pauperis

19   with this habeas corpus action filed pursuant to 28 U.S.C. § 2254. By order filed November 8,

20   2018, the court dismissed petitioner’s original habeas petition with leave to file an amended

21   petition within thirty days. See ECF No. 7.

22          That deadline has passed without petitioner filing an amended petition. Petitioner did,

23   however, file two other documents. The first is a request for verification of all petitioner’s cases

24   pending in this court and the correct spelling of his name. See ECF No. 8. The court responded

25   by providing petitioner with a complete list of his pending cases, each reflecting the correct

26   spelling of his name. See ECF No. 8; see also ECF No. 15 in Azevedo v. Smith et al., Case No.

27   2:16-cv-01214 TLN AC P. Petitioner expressed a concern that “possibly” his mail was being

28   intercepted, ECF No. 8 at 2; however, there was no indication that the court’s response to the
                                                        1
 1   petition was not received. Moreover, petitioner’s next filing included a copy of the November 8
 2   order (ECF No. 7). See ECF No. 9 at 4-8. Accordingly, there is no doubt that petitioner received
 3   the order to file an amended petition within 30 days.
 4          Petitioner’s second filing also included the docket sheets in two of petitioner’s other cases:
 5   (1) Azevedo v. Colusa County Superior Court, Case No. 2:17-cv-0545 DB P (a separate habeas
 6   petition in which respondent’s motion to dismiss is pending1 (ECF No. 23)); and (2) Azevedo v.
 7   Britt, Case No. 2:17-cv-01609 KJN P (a civil rights action dismissed October 12, 2017 (ECF Nos.
 8   12-3)). See ECF No. 9 at 9-15. Neither of these attachments are relevant to the instant case.2
 9   Moreover, although petitioner again complains that his mail may be intercepted or tampered with,
10   no concrete example is provided. Petitioner also states that he received a remittitur, dated
11   approximately January 29, 2018, in another of his district court cases. The case is not identified,
12   and the court discerns no relevance to this case.
13          Neither of petitioner’s recent filings address his failure to timely file an amended petition
14   in the instant case. Although petitioner contends that the Colusa County courts are corrupt and
15   that his incarceration in the Colusa County jail is unauthorized, the court cannot consider such
16   matters except as presented in a cognizable petition for writ of habeas corpus.
17          Petitioner is again informed that this case is limited to petitioner’s challenge to his 2016
18   conviction and sentence in Colusa County Superior Court Case No. CR58243. See ECF No. 7.
19   Petitioner is also again informed that failure to timely submit an amended petition in this case will
20   result in its dismissal. Although petitioner will be granted an additional thirty days to file an
21   amended petition, no further extensions of time will be granted.
22          Accordingly, IT IS HEREBY ORDERED that
23          1. Petitioner is granted an additional thirty (30) days after the filing date of this order to file

24   an amended petition for writ of habeas corpus that challenges only his conviction and sentence in

25
     1
26     Respondent moves to dismiss Case No. 2:17-cv-0545 DB P because petitioner was not “in
     custody” when he filed the petition challenging Colusa County Superior Court Case No.
27   CR57987.
     2
       The instant case is limited to challenging petitioner’s 2016 conviction and sentence in Colusa
28   County Superior Court Case No. CR58243. See ECF No. 7.
                                                         2
 1   Superior Court Case No. CR58243, and demonstrates exhaustion of petitioner’s relevant state court

 2   remedies.

 3          2. Failure of petitioner to timely comply with this order will result in a recommendation
 4   that this action be dismissed without prejudice.
 5          3. No further extensions of time will be granted.
 6          IT IS SO ORDERED.
 7   DATED: December 18, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
